                Case 2:20-cr-00174-TLN Document 37 Filed 06/09/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-174-TLN
12                       Plaintiff,                      AMENDED STIPULATION REGARDING
                     v.                                  EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                                                       TRIAL ACT; FINDINGS AND ORDER
     JESUS ENRIQUE CALDERON-MONTES,
14   MARTHA AMELIA GOMEZ,
     DEBORAH ANN MARTINEZ,                               DATE: June 10, 2021
                                                         TIME: 9:30 a.m.
15                                                       COURT: Hon. Troy L. Nunley
                                  Defendants.
16
            This case was set for a status conference on June 10, 2021, with time excluded under the Speedy
17
     Trial Act up to, and including, that date. ECF No. 34. Due to scheduling changes, by this stipulation,
18
     the parties request that the Court continue the status conference to July 29, 20211, and to exclude time
19
     under Local Code T4, as well under the Court’s General Orders, for the reasons set forth below.
20
            On May 13, 2020, this Court issued General Order 618, suspending all jury trials in the Eastern
21
     District of California “until further notice.” Pursuant to General Order 611, this Court’s declaration of
22
     judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16,
23
     2020, continuing this Court’s judicial emergency, this Court has allowed district judges to continue all
24
     criminal matters to a date after May 2, 2021.2 This and previous General Orders, as well as the
25

26
            1
             On June 8, 2021, the government filed a stipulation and proposed order requesting to move this
27 status conference to June 24. That date was included in error. The government now files this amended
   stipulation and proposed order, requesting to move the status conference instead to July 29, 2021.
28         2
             A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
   request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
     AMENDED STIPULATION REGARDING EXCLUDABLE           1
      TIME PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00174-TLN Document 37 Filed 06/09/21 Page 2 of 5


 1 declarations of judicial emergency, were entered to address public health concerns related to COVID-19.

 2          Although the General Orders and declarations of emergency address the district-wide health

 3 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 4 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 5 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 6 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 7 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 8 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 9 findings on the record “either orally or in writing”).

10          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

12 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

13 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

14 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

15 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

16 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

17 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

18          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

19 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

20 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

21 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

22 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

23 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

24 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

25 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

26 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

27 by the statutory rules.

28
     will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      AMENDED STIPULATION REGARDING EXCLUDABLE          2
       TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00174-TLN Document 37 Filed 06/09/21 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 3 If continued, this Court should designate a new date

 4 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                                STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 8 through defendants’ counsel of record, hereby stipulate as follows:

 9          1.      By this stipulation, defendants now move to continue the status conference until July 29,

10 2021, at 9:30 a.m., and to exclude time between June 10, 2021, and July 29, 2021, under 18 U.S.C.

11 § 3161(h)(7)(A), B(iv) [Local Code T4], as well as under the Court’s General Orders.

12          2.      The parties agree and stipulate, and request that the Court find the following:

13                  a)     The government has represented that the discovery associated with this case

14          includes investigative reports and related documents, including approximately 170 pages of

15          documents. There is also physical evidence associated with this case, including narcotics seized

16          during the course of the investigation and arrest. All of this discovery has been either produced

17          directly to counsel or made available for inspection. The government also anticipates producing

18          additional discovery in the form of electronic surveillance, including audio and video recordings.

19                  b)     Counsel for defendants desire additional time to review this discovery, as well as

20          the current charges, to conduct investigation and research applicable law, to consult with their

21          clients and to discuss with them potential resolution of their respective cases, to file pretrial

22          motions, and to otherwise prepare for trial.

23                  c)     Counsel for defendants believe that the failure to grant the above-requested

24          continuance would deny them the reasonable time necessary for effective preparation, taking into

25          account the exercise of due diligence.

26                  d)     The government does not object to the continuance.

27
            3
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     AMENDED STIPULATION REGARDING EXCLUDABLE           3
      TIME PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00174-TLN Document 37 Filed 06/09/21 Page 4 of 5


 1               e)      Based on the above-stated findings, the ends of justice served by continuing the

 2        case as requested outweigh the interest of the public and the defendant in a trial within the

 3        original date prescribed by the Speedy Trial Act.

 4               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5        et seq., within which trial must commence, the time period of June 10, 2021 to July 29, 2021,

 6        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 7        because it results from a continuance granted by the Court at defendant’s request on the basis of

 8        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 9        of the public and the defendant in a speedy trial.

10

11

12

13

14

15                     [Stipulation and Proposed Order continue on following page.]

16

17

18

19

20

21

22

23

24

25

26

27

28

     AMENDED STIPULATION REGARDING EXCLUDABLE           4
     TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00174-TLN Document 37 Filed 06/09/21 Page 5 of 5


 1          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: June 8, 2021                                 PHILLIP A. TALBERT
                                                         Acting United States Attorney
 6
                                                         /s/ JAMES R. CONOLLY
 7                                                       JAMES R. CONOLLY
                                                         Assistant United States Attorney
 8
     Dated: June 8, 2021                                 /s/ CHRISTINA SINHA
 9                                                       CHRISTINA SINHA
10                                                       Assistant Federal Defender
                                                         Counsel for Defendant
11                                                       JESUS ENRIQUE CALDERON-MONTES

12   Dated: June 8, 2021                                 /s/ CHRIS COSCA
                                                         CHRIS COSCA
13                                                       Counsel for Defendant
                                                         MARTHA AMELIA GOMEZ
14
     Dated: June 8, 2021                                 /s/ CLEMENTE JIMÉNEZ
15
                                                         CLEMENTE JIMÉNEZ
16                                                       Counsel for Defendant
                                                         DEBORAH ANN MARTINEZ
17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 8th day of June, 2021.
19

20

21

22                                                                Troy L. Nunley
                                                                  United States District Judge
23

24

25

26

27

28

      AMENDED STIPULATION REGARDING EXCLUDABLE            5
      TIME PERIODS UNDER SPEEDY TRIAL ACT
